Citation Nr: 1314834	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-41 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, determined that new and material evidence had not been received in order to reopen a previously denied claim of entitlement to service connection for a back disorder.  The Veteran subsequently perfected his appeal of such issue.

The Board notes that such rating decision also denied service connection for hearing loss and determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bronchitis.  The Veteran entered a notice of disagreement in March 2009 and a statement of the case was issued in September 2009.  However, the Veteran limited his October 2009 substantive appeal to the issue listed on the title page.  Therefore, as he did not perfect his appeal as to the issues of entitlement to service connection for hearing loss and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bronchitis, they are not properly before the Board.

The Veteran indicated on his October 2009 VA Form 9 that he wished to testify at a Board hearing.  A video-conference hearing before a Veterans Law Judge was scheduled for April 2011 and the Veteran was provided notice of this hearing in March 2011.  However, he failed to report to the scheduled hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

The Board further notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The reopened issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision dated in August 1979 and issued in September 1979, the RO denied the Veteran's claim of entitlement to service connection for a back condition.

2.  In a final decision issued in June 1991, the Board determined that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a chronic back disorder had not been received.

3.  Evidence added to the record since the final June 1991 Board denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The September 1979 rating decision that denied service connection for a back condition is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)].

2.  The June 1991 Board decision that determined that new and material evidence sufficient to reopen the previously denied issues of entitlement to service connection for a chronic back disorder, had not been received is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 19.104 (1990) [38 C.F.R. 
§ 20.1100 (2012)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

This appeal arises out of the Veteran's claim that a current back disorder is related to his military service with the United States Army from November 1972 to November 1975.

The Veteran submitted an original claim for service connection for a back injury in July 1976.  In connection with this claim the Veteran submitted a July 1976 VA treatment record in which the Veteran reported that his back had "gone out again."  The impression was chronic back pain.  The Veteran was afforded a VA examination in August 1976.  At that time he reported that in December 1972 he pulled his back and went to the Ireland Army Hospital at Fort Knox where he was told that he had a slipped thoracic disc and immediately began physical therapy.  The Veteran indicated that every now and then his back will go out without any warning.  X-rays of the lumbar and lumbosacral spine were normal.  The examiner determined that the Veteran did not have any orthopedic condition for which a disability could be established at the present time.  

By rating decision dated in September 1976 and issued in October 1976 the RO denied service connection for a back injury.  Specifically, the RO noted that there was no current back disorder.  Although the RO provided notice of the September 1976 denial, the Veteran did not enter a notice of disagreement.  However, the Veteran's service treatment records detailing complaints referable to the back were subsequently associated with the claims file.  In this regard, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Therefore, the October 1976 rating decision is not final.  

Thereafter, the Veteran filed a second claim for service connection for a back disorder in February 1979.  By rating decision dated in February 1979 and issued in March 1979, the RO denied the Veteran's claim of entitlement to service connection for a back condition.  Specifically, the RO noted that, while there was evidence of complaints of back pain during military service, there was no medical evidence of a current back disorder.  In this regard, the Veteran's service treatment records show that he was seen on January 10, 1973 for recurrent muscle strain of the thoracic spine.  He was seen again on January 12, 1973, and it was indicated that he might benefit from short-term use of a back brace.  The Veteran was seen again on January 31, 1973 with a back brace in place.  It was indicated that he had repeated injuries to muscles of the thoracic spine.  No further complaints or treatment for a back disorder is shown during military service.  The Veteran October 1975 separation examination notes a normal spine.  In an October 1975 report of medical history the Veteran reported:  "Excellent except back injury suffered at Ft. Knox, Ky. In 1972 when I was in a back brace for two months.  It still bothers me sometimes."  Although the RO provided notice of the February 1979 denial, the Veteran did not enter a notice of disagreement.    

However, additional medical records from the VA Medical Center in Muskogee, Oklahoma, were received within one year of the issuance of the February 1979 rating decision.  In this regard, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As such, the RO reconsidered the Veteran's claim for service connection for a back condition in a rating decision dated in August 1979 and issued in September 1979.    

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Although the RO provided notice of the February 1979 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of February 1979 is final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for a back disorder was received prior to the expiration of the appeal period stemming from the February 1979 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Thereafter, in February 1990, the Veteran requested to reopen his claim for service connection for a back disorder.  In connection with his claim, the Veteran submitted a private treatment record dated in April 1987 which showed an impression of mild cervical spondylosis and degenerative disc changes at C5-6.  By rating decision dated in April 1990 the RO continued the denial of service connection for a back disorder.  The Veteran appealed the April 1990 rating decision to the Board and, in June 1991, the Board determined that new and material evidence sufficient to reopen the previously denied issue of entitlement to service connection for a chronic back disorder, had not been received.  In this regard, the Board noted that, while additional evidence consisting of clinical records showing one acute episode of thoracic spine spasm and degenerative changes of the cervical spine in 1987 had been received since the prior final decision, such was not new and material as they have no material bearing on the question of whether a chronic disorder of the back began during service.  As the Veteran did not appeal the Board's decision to the Court or request reconsideration, such decision is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 38 C.F.R. § 19.104 (1990) [38 C.F.R. § 20.1100 (2012)].

Thereafter, the Veteran submitted an application to reopen his previously denied claim in June 2008.  In connection with this claim the Veteran submitted several private treatment records, including an April 2008 radiology report showing mild degenerative change at L1-L2 as well as likely facet degeneration of the lower lumbar spine, most severe at L5-S1.  By rating decision dated in January 2009 and  by statement of the case dated in September 2009 the RO continued the denial of service connection for a low back disorder, finding that the Veteran had failed to submit new and material evidence to reopen the claim.  Thereafter, the Veteran perfected an appeal of these decisions.   

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received since June 1991 Board decision is new and material.  Specifically, the April 2008 radiology report showing mild degenerative change at L1-L2 as well as likely facet degeneration of the lower lumbar spine, most severe at L5-S1.  In Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The February 1979 rating decision denied service connection for a back condition as there was no medical evidence of a current back disorder.  Now there is current evidence of a back disorder.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a back disorder. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board finds that a remand is required in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his claimed back disorder.  In this regard, as above, the Veteran's service treatment records show that he was seen on January 10, 1973 for recurrent muscle strain of the thoracic spine.  He was seen again on January 12, 1973, and it was indicated that he might benefit from short-term use of a back brace.  The Veteran was seen again on January 31, 1973 with a back brace in place.  It was indicated that he had repeated injuries to muscles of the thoracic spine.  No further complaints or treatment for a back disorder is shown during military service.  The Veteran October 1975 separation examination notes a normal spine.  In an October 1975 report of medical history the Veteran reported:  "Excellent except back injury suffered at Ft. Knox, Ky. In 1972 when I was in a back brace for two months.  It still bothers me sometimes."  

Post-service, a July 1976 VA treatment record reflects that the Veteran reported that his back had "gone out again."  The impression was chronic back pain.  The Veteran was afforded a VA examination in August 1976.  At that time he reported that in December 1972 he pulled his back and went to the Ireland Army Hospital at Fort Knox where he was told that he had a slipped thoracic disc and immediately began physical therapy.  The Veteran indicated that every now and then his back will go out without any warning.  X-rays of the lumbar and lumbosacral spine were normal.  The examiner indicated that the Veteran did not have any orthopedic condition for which a disability could be established at the present time.  

Subsequent clinical records show one acute episode of thoracic spine spasm and degenerative changes of the cervical spine in 1987.   Additionally, an April 2008 radiology report showing mild degenerative change at L1-L2 as well as likely facet degeneration of the lower lumbar spine, most severe at L5-S1.     

Therefore, in light of the Veteran's back complaints and treatment during service, evidence of a current back disorder, and his intermittent treatment for back complaints, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine whether any current back disorder was incurred during service or within one year of his discharge.      

Also, the most recent VA medical records in the claims file are dated in August 2009 and the most recent non-VA medical records in the claims file are dated in December 2008.  Thus, as the case is being remanded for a VA examination and there is a possibility that there are outstanding medical records in this case, such should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his back  disorder.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file, to include VA treatment records from the Muskogee, Oklahoma, VAMC dated from August 2009 to the present.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2. After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his back disorder.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner must identify all back disorders found to be present, including the cervical, thoracic, and lumbar spine. With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should further consider whether the Veteran developed arthritis of any part of the spine within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had arthritis of the spine within one year after November 27, 1975, his date of separation from service, and, if so, to describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements. Specifically, the examiner should consider the service treatment records showing several complaints of back pain in January 1973, the post-service VA treatment records showing complaints of back pain in July 1976, the August 1976 VA examination finding a normal spine, one acute episode of thoracic spine spasm and degenerative changes of the cervical spine in 1987, and the January 1999 private treatment record showing a normal X-ray of the lumbar spine, and the April 2008 private radiology report showing mild degenerative change at L1-L2 as well as likely facet degeneration of the lower lumbar spine, most severe at L5-S1. 

The examiner should provide the supporting rationale for any opinion expressed.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


